DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 and 9 is/are rejected under 35 U.S.C. 102(a)(2)  as being anticipated by Yamaguchi et al (US 20190101814 A1) (Yamaguchi).
	Regarding claim 1 Yamaguchi discloses an illumination system, configured to provide an illumination light beam, and the illumination system comprising: 
	an excitation light source, configured to emit an exciting light beam;
 [0022] The fluorescent layer 10 includes a binder 4 and a plurality of fluorescent particles 5 dispersed in the binder 4. The fluorescent particles 5 absorb and wavelength-converts the excitation light 6, and emits light having a wavelength (500 nm light 6 as fluorescent light 7. In addition, the fluorescent layer 10 diffuses (reflects or transmits) part of the excitation light without any wavelength conversions. The light source apparatus 100 emits combined light (white light) of the fluorescent light 7 emitted from the fluorescent layer 10 and an unillustrated diffused component as unconverted excitation light. 
	a wavelength conversion module, located on a transmission path of the exciting light beam, and having at least one wavelength conversion region and a reflecting region; and 
	[0066] The red illumination light 104r emitted from the color selective phase plate 107 passes through the PBS 109 and the phase compensation plate 112r and reaches the light modulation element 111r. The blue illumination light 104b emitted from the color selective phase plate 107 is reflected by the PBS 109, passes through the phase compensation plate 112b, and reaches the light modulation element 111b. Each light modulation element is configured by a reflection type liquid crystal panel or a digital micromirror device. A transmission type liquid crystal panel can also be used for the light modulation element.
	a light combining prism, located on the transmission path of the exciting light beam, and having a first surface, a second surface and a third surface, wherein the exciting light beam enters the light combining prism through the first surface, and the exciting light beam is totally 10 reflected by the second surface to leave the light combining prism through the third surface and is transmitted to the wavelength conversion module, the exciting light beam is converted into at least one wavelength converted light beam by the at least one wavelength conversion region of the wavelength conversion module or reflected by the reflecting region of the wavelength conversion module at different timings, and the at least one wavelength converted light beam 15 coming from the wavelength conversion module or the exciting light beam sequentially penetrates through the third surface and the second surface of the light combining prism to leave the light combining prism.
Fig. 7 

    PNG
    media_image1.png
    352
    545
    media_image1.png
    Greyscale

[0066] The blue illumination light 104b emitted from the color selective phase plate 107 is reflected by the PBS 109, passes through the phase compensation plate 112b, and reaches the light modulation element 111b. Each light modulation element is configured by a reflection type liquid crystal panel or a digital micromirror device. A transmission type liquid crystal panel can also be used for the light modulation element.
[0067] The light modulation elements 111g, 111r, and 111b modulate the incident green, red, and blue illumination light beams 104g, 104r, and 104b to convert them into green, red, and blue image light beams 115g, 115b, and 115r. These image light beams 115g, 115b, and 115r are combined via the PBSs 108 and 109 and a combining prism 
	Regarding claim 9 Yamaguchi discloses a projection device, comprising: 
	an illumination system, configured to provide an illumination beam, and comprising: 
[0022] The fluorescent layer 10 includes a binder 4 and a plurality of fluorescent particles 5 dispersed in the binder 4. The fluorescent particles 5 absorb and wavelength-converts the excitation light 6, and emits light having a wavelength (500 nm to 650 nm) longer than that of the excitation light 6 as fluorescent light 7. In addition, the fluorescent layer 10 diffuses (reflects or transmits) part of the excitation light without any wavelength conversions. The light source apparatus 100 emits combined light (white light) of the fluorescent light 7 emitted from the fluorescent layer 10 and an unillustrated diffused component as unconverted excitation light. 
	an excitation light source, configured to emit an exciting light beam; 
[0022] The fluorescent layer 10 includes a binder 4 and a plurality of fluorescent particles 5 dispersed in the binder 4. The fluorescent particles 5 absorb and wavelength-converts the excitation light 6, and emits light having a wavelength (500 nm to 650 nm) longer than that of the excitation light 6 as fluorescent light 7. In addition, the fluorescent layer 10 diffuses (reflects or transmits) part of the excitation light without any wavelength conversions. The light source apparatus 100 emits combined light (white light) of the fluorescent light 7 emitted from the fluorescent layer 10 and an unillustrated diffused component as unconverted excitation light. 
	a wavelength conversion module, located on a transmission path of the exciting light beam, and having at least one wavelength conversion region and a reflecting region; and 
[0066] The red illumination light 104r emitted from the color selective phase plate 107 passes through the PBS 109 and the phase compensation plate 112r and reaches the light modulation element 111r. The blue illumination light 104b emitted from the color selective phase plate 107 is reflected by the PBS 109, passes through the phase compensation plate 112b, and reaches the light modulation element 111b. Each light modulation element is configured by a reflection type liquid crystal panel or a digital micromirror device. A transmission type liquid crystal panel can also be used for the light modulation element.
	a light combining prism, located on the transmission path of the exciting light beam, and having a first surface, a second surface and a third surface, wherein the exciting light beam enters the light combining prism through the first surface, and the exciting light beam is 10 totally reflected by the second surface to leave the light combining prism through the third surface and is transmitted to the wavelength conversion module, the exciting light beam is converted into at least one wavelength converted light beam by the at least one wavelength conversion region of the wavelength conversion module or reflected by the reflecting region of the wavelength conversion module at different timings, and the at least one wavelength 15 converted light beam coming from the wavelength conversion module or the exciting light beam sequentially penetrates through the third surface and the second surface of the light combining prism to leave the light combining prism; 
Fig. 7 

    PNG
    media_image1.png
    352
    545
    media_image1.png
    Greyscale

[0066] The blue illumination light 104b emitted from the color selective phase plate 107 is reflected by the PBS 109, passes through the phase compensation plate 112b, and reaches the light modulation element 111b. Each light modulation element is configured by a reflection type liquid crystal panel or a digital micromirror device. A transmission type liquid crystal panel can also be used for the light modulation element.
[0067] The light modulation elements 111g, 111r, and 111b modulate the incident green, red, and blue illumination light beams 104g, 104r, and 104b to convert them into green, red, and blue image light beams 115g, 115b, and 115r. These image light beams 115g, 115b, and 115r are combined via the PBSs 108 and 109 and a combining prism 118, and are projected onto a projected surface such as a screen by the projection lens 120. Thereby, a color image as a projection image is displayed. 
	a light valve, located on the transmission path of the illumination light beam, and configured to convert the illumination light beam into an image light beam; and 
[0067] The light modulation elements 111g, 111r, and 111b modulate the incident green, red, and blue illumination light beams 104g, 104r, and 104b to convert them into green, red, and blue image light beams 115g, 115b, and 115r. These image light beams 115g, 115b, and 115r are combined via the PBSs 108 and 109 and a combining prism 118, and are projected onto a projected surface such as a screen by the projection lens 120. Thereby, a color image as a projection image is displayed. 
	a projection lens, located on a transmission path of the image light beam, and configured to convert the image light beam into a projection light beam.
[0067] The light modulation elements 111g, 111r, and 111b modulate the incident green, red, and blue illumination light beams 104g, 104r, and 104b to convert them into green, red, and blue image light beams 115g, 115b, and 115r. These image light beams 115g, 115b, and 115r are combined via the PBSs 108 and 109 and a combining prism 118, and are projected onto a projected surface such as a screen by the projection lens 120. Thereby, a color image as a projection image is displayed. 

Allowable Subject Matter
Claims 2-8 and 10-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMIRA MONSHI whose telephone number is (571)272-0995.  The examiner can normally be reached on 8 AM-5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John W Miller can be reached on 5712727353.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SAMIRA MONSHI/Primary Examiner, Art Unit 2422